Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claims are directed to software per se.   
Claim 16 recites:
16. One or more computer-readable storage media comprising:
computer-executable instructions that, when executed by a computing system, cause the computing system to receive a request for a first data element value of a data set comprising a plurality of data elements;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a first position group comprising a plurality of data element positions that comprises a position of a first data element having the first data element value;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a first logical pointer value specified for the first position group;
computer-executable instructions that, when executed by the computing system, cause the computing system to dereference the first logical pointer value to a first data structure comprising data element positions and data values;
computer-executable instructions that, when executed by the computing system, cause the computing system to identify the position of the first data element in the first data structure;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine the first data element value specified in the first data structure for the first data element; and
 computer-executable instructions that, when executed by the computing system, cause the computing system to return the first data element value in response to the request.
Claims 17-20 are rejected for at least being dependent from a rejected base claim. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. The method of claim 7, further comprising:
determining cardinalities for the first proper data subset and the second proper data subset, wherein the cardinality of a given proper data subset is a number of unique values in the given proper data subset;
determining the floor values of the logarithms of the cardinalities of the first proper data subset and the second proper data subset;
determining that the floor value of the first proper data subset is not equal to the floor value of the of the second proper data subset; and
removing the first proper data subset from the group.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 6: further comprising reordering rows of the table prior to compressing columns in the group.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber (US 2017/0031944) in view of Zahn (US 2013/0318128) in view of Witkowski (US 2004/0034616) and further in view of Rust (US 5,680,601)
Regarding claim 1, Faerber discloses:
one or more memories; 
one or more processing units coupled to the one or more memories; and 
one or more computer readable storage media storing computer-executable instructions specifying operations for: 
	Faerber [0131] Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random-access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto-optical disks, or optical disks. Media suitable for embodying computer program instructions and data include all forms of volatile (e.g., random access memory) or non-volatile memory, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry.

receiving a data set comprising a first plurality of proper data subsets, each proper data subset of the first plurality of proper data subsets comprising a plurality of data elements of the data set, the plurality of data elements being associated with respective positions in the given proper data subset;
Faerber discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zahn discloses:
	Zahn [0012] In one embodiment, the method further includes compressing columns of the at least one table.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Zahn for the purpose of compressing columns of at least one table.  
EXAMINER NOTE: See specification [0070], As explained in Example 4, in a data collection having multiple data subsets, such as a table having multiple columns, compressing all subsets of the data collection can actually require more storage space than the original uncompressed data (where uncompressed data refers to data prior to a particular compression technique, such as run-length encoding, even though the data may have already been compressed using another technique, such as dictionary compression). The present disclosure provides techniques for determining which data subset in a collection should be compressed and which, if any, subsets should be left uncompressed.
DATA COLLECTION = TABLE
DATA SUBSET = COLUMN
 
determining cardinalities for the first plurality of proper data subsets, wherein the cardinality of a given proper data subset is a number of unique values in the given proper data subset; 
	Faerber, Fig 1A, Table 105
Faerber [0033] As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column may be generated and the different values may be numbered. The numbers (implemented, for example, as integers rather than strings that may represent the values themselves) may be used as placeholders for the values in the tables where the values appeared. The largest numbers needed to represent the values may be noted. If the cardinality C of a column is defined to be the number of different values appearing in it and if the total length of the column is N, then in a case where the value of C is much less than N, dictionary-based compression may bring benefits, such as reduced memory consumption in contrast to storing of the values in the table. A sorted list of C values may be referred to as a dictionary and may be used to look up the values of the numbers appearing in the table whenever these values need to be determined, for example, to return readable results to a user.

reordering the first plurality of proper data subsets by ascending cardinality;
Faerber discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Witkowski discloses:
	Witkowski [0589] Several steps can be taken to perform block-level column reordering computation. In a first step (Step (A)), an empirical rule can be used to compute block-level column reordering: order columns by (column cardinality, column length cardinality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Witkowski for the purpose of increasing compression efficiency of storing table 1200 to disk (Witkowski, paragraph 536).   
EXAMINER NOTE: See specification [0076], FIG. 5 provides pseudocode 500 for an incremental selection technique that stops at a first local minimum obtained in compressing the columns in a table. After ordering the columns by cardinality, columns are compressed. Each column that has a reduced size after compression (or in some cases has an equivalent size or a reduced size) is added to the primary set of columns P.sub.set. 

for respective proper data subsets of a second plurality of proper data subsets of the first plurality of proper data subsets, determining a first size for the respective proper data subset;
Faerber discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rust discloses:  
	Rust col 1, lines 50-65, Another important criterion in the design of data compression and de-compression systems is compression effectiveness, which is characterized by the compression ratio. The compression ratio is the ratio of data size in uncompressed form divided by the size in compressed form. In order for data to be compressible, the data must contain redundancy. Compression effectiveness is determined by how effectively the compression procedure uses the redundancy in the input data. In typical computer stored data, redundancy occurs both in the nonuniform usage of individual symbology, example digits, bytes, or characters, and in frequent recurrence of symbol sequences, such as common words, blank record fields and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Rust for the purpose of determining important criteria in the design of data compression and de-compression systems is compression effectiveness.

for respective proper data subsets of the second plurality of proper data subsets, compressing the proper data subset using a first compression technique to provide a compressed proper data subset; 
	Rust col 1, lines 50-65, Another important criterion in the design of data compression and de-compression systems is compression effectiveness, which is characterized by the compression ratio. The compression ratio is the ratio of data size in uncompressed form divided by the size in compressed form. In order for data to be compressible, the data must contain redundancy. Compression effectiveness is determined by how effectively the compression procedure uses the redundancy in the input data. In typical computer stored data, redundancy occurs both in the nonuniform usage of individual symbology, example digits, bytes, or characters, and in frequent recurrence of symbol sequences, such as common words, blank record fields and the like.
	Rust col 1, line 65 – col 2, line 15, General purpose data compression procedures are also known in the prior art, three relevant procedures being the Huffman method, the Tunstall method and the Lempel-Ziv method. The Huffman method is widely known and used, reference thereto in article of D. A. Huffman entitled "A Method For Construction Of Minimum Redundancy Codes", Proceedings IRE, 40, 10 pages 1098-1100 (Sept. 1952). Reference to the Tunstall algorithm may be found in Doctoral thesis of B. P. Tunstall entitled "Synthesis of Noiseless Compression Codes", Georgia Institute of Technology (Sept. 1967). Reference may be had to the Lempel-Ziv procedure in a paper authored by J. Ziv and A. Lempel entitled "A Universal Algorithm For Sequential Data Compression", IEEE Transactions on Information Theory, IT-23, 3, pages 337-343 (May, 1977).

for respective proper data subsets of the second plurality of proper data subsets, determining a second size for the respective compressed proper data subset; and 
Rust col 1, lines 50-65, Another important criterion in the design of data compression and de-compression systems is compression effectiveness, which is characterized by the compression ratio. The compression ratio is the ratio of data size in uncompressed form divided by the size in compressed form. In order for data to be compressible, the data must contain redundancy. Compression effectiveness is determined by how effectively the compression procedure uses the redundancy in the input data. In typical computer stored data, redundancy occurs both in the nonuniform usage of individual symbology, example digits, bytes, or characters, and in frequent recurrence of symbol sequences, such as common words, blank record fields and the like.

for respective proper data subsets of the second plurality of proper data subsets having a second size that is smaller than the first size, adding the respective proper data subset to a group of proper data subsets to be compressed using the first compression technique.
	Rust col 2, lines 55-65, In order to accomplish the present invention, there is provided a method for reducing the amount of memory used to store an original data in a processing system. The method is completed by first receiving an entry of the original data. This entry is compared to valid elements in a dictionary where the dictionary is stored in the memory. If a match between the entry and a valid dictionary element is found, then a data code is stored as compressed data in the memory, where the data code points to the valid dictionary element

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zahn, Witkowski and Rust and further in view of Kraus (US 8,386,444).      
Regarding claim 2, the combination of Faerber, Zahn, Witkowski and Rust discloses the elements of the claimed invention as noted but does not disclose wherein proper data subsets not included in the group of proper data subsets are not compressed using the first compression technique.  However, Kraus discloses: 
Kraus col 6, line 60 – col 7, line 5 It is now appreciated how selective portions of database tables may be compressed. This can be done without compressing all the data associated with the database table and can be done by compressing types of data that are typically not compressed, such as sub portions or data extents within a single column, filler space between columns and rows, metadata, etc. When large databases are used the amount of space and efficiency achieved with this type of compression can be substantial.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber and Rust to obtain above limitation based on the teachings of Kraus for the purpose of selectively compressing portions of database tables. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zahn, Witkowski, Rust and Kraus and further in view of MacNicol (US 2019/0179813)
Regarding claim 3, the combination of Faerber, Zahn, Witkowski, Rust and Kraus discloses the elements of the claimed invention as noted but does not disclose wherein the first compression technique comprises a run-length encoding technique.  However, MacNicol discloses:
	MacNicol 0074] The compression algorithm, and the level of compression used by the algorithm, that is used to compress each portion of the MF data may be specified by a user, or may be determined automatically by a database server based on various factors. Possible compression algorithms include, but are not limited to, dictionary-based compression, run-length encoding (RLE), Ozip compression, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zahn, Witkowski, Rust and Kraus    to obtain above limitation based on the teachings of MacNicol for the purpose of using a popular compression algorithm such as run-length encoding.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zahn, Witkowski, Rust and Kraus and further in view of Mitchell (US 2015/0106397). 
Regarding claim 4, the combination of Faerber, Zahn, Witkowski, Rust and Kraus discloses the elements of the claimed invention as noted but does not disclose wherein the data set corresponds to a table having rows and columns and the proper data subsets correspond to the columns.  However, Mitchell discloses:
Mitchell [0023] The persistent sample table 138 may be a table with the same structure as the corresponding source table. However, the persistent sample table 138 may only contain a random sampling of the rows in the source table. As such, the persistent sample table 138 may be quickly queried with the predicate from the query 128 to determine the sample row count, and in turn, the cardinality estimate. In an exemplary embodiment of the invention, the persistent sample table 138 may contain a subset of columns from the source table.  Also, multiple persistent sample tables 138 for multiple corresponding source tables may be included in the DBMS 124.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zahn, Witkowski, Rust and Kraus      to obtain above limitation based on the teachings of Mitchell for the purpose of providing a persistent sample table 138 containing a subset of columns from the source table.   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zahn, Witkowski, Rust and Kraus and Mitchell and further in view of Barbas (US 2018/0137112). 
Regarding claim 5, the combination of  Faerber, Zahn, Witkowski, Rust and Kraus and Mitchell discloses the elements of the claimed invention as noted but does not disclose wherein the columns are compressed using dictionary compression.  However, Barbas discloses:
	Barbas [0004]. In other words, the most common values can be compressed the most. Columnar databases build column compression dictionaries as part of the initial load operation on a column-organized table. Conventional columnar database models require scanning the data twice, once for an initial analysis phase and once for the second phase, the load operation itself. The initial analysis phase may build histograms to track the frequency of data values across all columns, which consumes approximately 40% of overall data migration processing times. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zahn, Witkowski, Rust and Kraus and Mitchell to obtain above limitation based on the teachings of Barbas for the purpose of building column compression dictionaries.  

prior to the determining a first size
Rust col 1, lines 50-65, Another important criteria in the design of data compression and de-compression systems is compression effectiveness, which is characterized by the compression ratio. The compression ratio is the ratio of data size in uncompressed form divided by the size in compressed form. In order for data to be compressible, the data must contain redundancy. Compression effectiveness is determined by how effectively the compression procedure uses the redundancy in the input data. In typical computer stored data, redundancy occurs both in the nonuniform usage of individual symbology, example digits, bytes, or characters, and in frequent recurrence of symbol sequences, such as common words, blank record fields and the like.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zahn, Witkowski, Rust, Kraus and Mitchell and further in view of Bowman (US 2016/0378814).  
Regarding claim 6, the combination of Faerber, Zahn, Witkowski, Rust, Kraus and Mitchell discloses the elements of the claimed invention as noted but does not disclose further comprising reordering rows of the table prior to compressing columns in the group.  However, Bowman discloses:
	Bowman [0040] A reorganize process is used to reorder rows and improve the compression.  In addition to re-ordering the rows, this reorganizes time stamp column t.sub.s.0 (e.g. containing the original, non-encoded time stamp values) and sets the t.sub.s.m, t.sub.s.Math.x, t.sub.s.b, and t.sub.s.j columns so that the computed timestamp column is correct and good local compression is achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zahn, Witkowski, Rust, Kraus and Mitchell to obtain above limitation based on the teachings of Bowman for the purpose of providing a reorganizing process to reorder rows and improve the compression.    

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber, in view or Zhang (US 2016/000 6663) in view of Chen (US 2015/0178811) in view of Slager (US 10,599,395) and further in view of Rust. 
Regarding claim 7, Faerber discloses: 
receiving a first plurality of proper data subsets of a data set, proper data subsets of the first plurality of proper data subsets having a first order, the proper data subsets comprising a plurality of data elements, where data elements are associated with positions in the proper data subsets and data elements at a particular position within a given proper data subset are correlated with data elements of other proper data subsets at the given positions of the other proper data subsets; 
	Faerber, Fig 1A, Table 105

determining a second order for the proper data subsets, the determining a second order comprising: determining a correlation value between a first proper data subset of the first plurality of proper data subsets and a second proper data subset of the first plurality of proper data subsets;
Faerber discloses the elements of the claimed invention as noted but does not disclose above element.  However, Zhang discloses: 
	Zhang [0064] We build our compression model upon a machine learning based compression method that exploits the correlation between columns of a table.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Zhang for the purpose of exploiting the correlation between columns of a table.  

comparing the correlation value with a threshold; 
Faerber discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Chen discloses:
	Chen [0040] System 108 may be configured to screen the variables based on a pair-wise correlation check (325). The remaining columns may be ranked in order according to their information values. The pair-wise correlation (e.g., Pearson correlation coefficient) of the top two columns may be checked (except for the column of response). If the correlation between the columns is greater than a threshold value (e.g., 0.4), then the column with the lower information value may be dropped. A high correlation coefficient indicates that the variables will react similarly to the same input signals, and removing one of the highly correlated variables may help prevent those particular types of variables from unduly influencing the model. In some implementations, both columns may be retained if they have a pscore above a certain threshold (e.g., 0.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Chen for the purpose of determining whether the correlation between columns is greater than a threshold value.

determining that the correlation value satisfies the threshold; 
Chen [0040] System 108 may be configured to screen the variables based on a pair-wise correlation check (325). The remaining columns may be ranked in order according to their information values. The pair-wise correlation (e.g., Pearson correlation coefficient) of the top two columns may be checked (except for the column of response). If the correlation between the columns is greater than a threshold value (e.g., 0.4), then the column with the lower information value may be dropped. A high correlation coefficient indicates that the variables will react similarly to the same input signals, and removing one of the highly correlated variables may help prevent those particular types of variables from unduly influencing the model. In some implementations, both columns may be retained if they have a pscore above a certain threshold (e.g., 0.1).

based on determining that the correlation value satisfies the threshold, adding the second proper data subset to a group comprising the first proper data subset.
Faerber discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Slager discloses: 
	Slager abstract The present disclosure relates to dynamically merging database tables according to user specified parameters. A user may specify a threshold confidence level that relates to a likelihood that two database records represent the same real-world entity. In addition, a user may specify a merge rule such as desired fields or a manner for consolidating the variations of the information in desired fields from the related records. The original database tables are preserved so that users can iteratively create new dynamically merged database tables by varying the parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Slager for the purpose of dynamically merging database tables according to user specified parameters.  

reordering data elements of the first plurality of proper data subsets using the second order
Faerber, Fig 1A, Table 105, 
Note: Interpreted per Fig. 1 and Fig 2 of the specification. 
Faerber [0033] As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column may be generated and the different values may be numbered. The numbers (implemented, for example, as integers rather than strings that may represent the values themselves) may be used as placeholders for the values in the tables where the values appeared. The largest numbers needed to represent the values may be noted. If the cardinality C of a column is defined to be the number of different values appearing in it and if the total length of the column is N, then in a case where the value of C is much less than N, dictionary-based compression may bring benefits, such as reduced memory consumption in contrast to storing of the values in the table. A sorted list of C values may be referred to as a dictionary and may be used to look up the values of the numbers appearing in the table whenever these values need to be determined, for example, to return readable results to a user.

compressing data elements of at least a portion of the first plurality of proper data subsets.
Faerber discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rust discloses:
Rust col 1, line 65 – col 2, line 15, General purpose data compression procedures are also known in the prior art, three relevant procedures being the Huffman method, the Tunstall method and the Lempel-Ziv method. The Huffman method is widely known and used, reference thereto in article of D. A. Huffman entitled "A Method For Construction Of Minimum Redundancy Codes", Proceedings IRE, 40, 10 pages 1098-1100 (Sept. 1952). Reference to the Tunstall algorithm may be found in Doctoral thesis of B. P. Tunstall entitled "Synthesis of Noiseless Compression Codes", Georgia Institute of Technology (Sept. 1967). Reference may be had to the Lempel-Ziv procedure in a paper authored by J. Ziv and A. Lempel entitled "A Universal Algorithm For Sequential Data Compression", IEEE Transactions on Information Theory, IT-23, 3, pages 337-343 (May, 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Rus for the purpose of using a general purpose compression procedure as is known in the art.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zhang, Chen, Slager and Rust and further in view of Witcowski.  
Regarding claim 8, the combination of Faerber, Zhang, Chen, Slager and Rust discloses 
determining cardinalities for the first proper data subset and the second proper data subset, wherein the cardinality of a given proper data subset is a number of unique values in the given proper data subset; and 
Faerber, Fig 1A, Table 105
Faerber [0033] As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column may be generated and the different values may be numbered. The numbers (implemented, for example, as integers rather than strings that may represent the values themselves) may be used as placeholders for the values in the tables where the values appeared. The largest numbers needed to represent the values may be noted. If the cardinality C of a column is defined to be the number of different values appearing in it and if the total length of the column is N, then in a case where the value of C is much less than N, dictionary-based compression may bring benefits, such as reduced memory consumption in contrast to storing of the values in the table. A sorted list of C values may be referred to as a dictionary and may be used to look up the values of the numbers appearing in the table whenever these values need to be determined, for example, to return readable results to a user.

ordering the first proper data subset and the second proper data subset within the group by ascending cardinality.
The combination of Faerber, Zhang, Chen, Slager and Rust discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Witkowski discloses:
	Witkowski [0589] Several steps can be taken to perform block-level column reordering computation. In a first step (Step (A)), an empirical rule can be used to compute block-level column reordering: order columns by (column cardinality, column length cardinality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zhang, Chen, Slager and Rust            to obtain above limitation based on the teachings of Witkowski for the purpose of increasing compression efficiency of storing table 1200 to disk (Witkowski, paragraph 536).   
EXAMINER NOTE: See specification [0076], FIG. 5 provides pseudocode 500 for an incremental selection technique that stops at a first local minimum obtained in compressing the columns in a table. After ordering the columns by cardinality, columns are compressed. Each column that has a reduced size after compression (or in some cases has an equivalent size or a reduced size) is added to the primary set of columns P.sub.set. 

Regarding claim 9, the combination of Faerber, Zhang, Chen, Slager, Rust and Witcowski discloses:
determining a cardinality of the third proper data subset; and
	Faerber, Fig 1B, Table 170 
Faerber [0033] As an example, to reduce the memory or disk space occupied by a column from a data table by means of dictionary-based compression, a sorted list of different values appearing in a column may be generated and the different values may be numbered. The numbers (implemented, for example, as integers rather than strings that may represent the values themselves) may be used as placeholders for the values in the tables where the values appeared. The largest numbers needed to represent the values may be noted. If the cardinality C of a column is defined to be the number of different values appearing in it and if the total length of the column is N, then in a case where the value of C is much less than N, dictionary-based compression may bring benefits, such as reduced memory consumption in contrast to storing of the values in the table. A sorted list of C values may be referred to as a dictionary and may be used to look up the values of the numbers appearing in the table whenever these values need to be determined, for example, to return readable results to a user.

ordering the third proper data subset relative to the group by ascending cardinality based on a proper data subset of the group having a lowest cardinality for the group.
Witkowski [0589] Several steps can be taken to perform block-level column reordering computation. In a first step (Step (A)), an empirical rule can be used to compute block-level column reordering: order columns by (column cardinality, column length cardinality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Witkowski for the purpose of increasing compression efficiency of storing table 1200 to disk (Witkowski, paragraph 536).   
EXAMINER NOTE: See specification [0076], FIG. 5 provides pseudocode 500 for an incremental selection technique that stops at a first local minimum obtained in compressing the columns in a table. After ordering the columns by cardinality, columns are compressed. Each column that has a reduced size after compression (or in some cases has an equivalent size or a reduced size) is added to the primary set of columns P.sub.set. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zhang, Chen, Slager, Rust and Witcowski.  
Regarding claim 11, the method of claim 7, further comprises: 
determining a first compressed data set size for the first proper data subset using a first compression technique;
Faerber Fig 1A 
Rust col 1, lines 50-65, Another important criterion in the design of data compression and de-compression systems is compression effectiveness, which is characterized by the compression ratio. The compression ratio is the ratio of data size in uncompressed form divided by the size in compressed form. In order for data to be compressible, the data must contain redundancy. Compression effectiveness is determined by how effectively the compression procedure uses the redundancy in the input data. In typical computer stored data, redundancy occurs both in the nonuniform usage of individual symbology, example digits, bytes, or characters, and in frequent recurrence of symbol sequences, such as common words, blank record fields and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Rust for the purpose of determining important criteria in the design of data compression and de-compression systems is compression effectiveness.

determining a second compressed data set size for the second proper data subset using the first compression technique; and
Faerber Fig 1B
Rust col 1, lines 50-65, Another important criterion in the design of data compression and de-compression systems is compression effectiveness, which is characterized by the compression ratio. The compression ratio is the ratio of data size in uncompressed form divided by the size in compressed form. In order for data to be compressible, the data must contain redundancy. Compression effectiveness is determined by how effectively the compression procedure uses the redundancy in the input data. In typical computer stored data, redundancy occurs both in the nonuniform usage of individual symbology, example digits, bytes, or characters, and in frequent recurrence of symbol sequences, such as common words, blank record fields and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Rust for the purpose of determining important criteria in the design of data compression and de-compression systems is compression effectiveness.

 ordering the first proper subset and the second proper subset within the group by ascending compressed data set size.
Witkowski [0589] Several steps can be taken to perform block-level column reordering computation. In a first step (Step (A)), an empirical rule can be used to compute block-level column reordering: order columns by (column cardinality, column length cardinality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faerber to obtain above limitation based on the teachings of Witkowski for the purpose of increasing compression efficiency of storing table 1200 to disk (Witkowski, paragraph 536).   
EXAMINER NOTE: See specification [0076], FIG. 5 provides pseudocode 500 for an incremental selection technique that stops at a first local minimum obtained in compressing the columns in a table. After ordering the columns by cardinality, columns are compressed. Each column that has a reduced size after compression (or in some cases has an equivalent size or a reduced size) is added to the primary set of columns P.sub.set. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zhang, Chen, Slager and Rust and further in view of Zahn.
Regarding claim 12, the combination of Faerber, Zhang, Chen, Slager and Rust discloses the elements of the claimed invention as noted but does not disclose wherein the data set corresponds to a table having rows and columns and the proper data subsets correspond to the columns.  However, Zahn discloses:
Zahn [0012] In one embodiment, the method further includes compressing columns of the at least one table.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zhang, Chen, Slager and Rust          to obtain above limitation based on the teachings of Zahn for the purpose of compressing columns of at least one table.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zhang, Chen, Slager and Rust and Zahn and further in view of Mathur (US 2020/0097571) 
Regarding claim 13, the combination of Faerber, Zhang, Chen, Slager and Rust and Zahn       discloses the elements of the claimed invention as noted but does not disclose wherein the columns are dictionary compressed prior to the determining a second order.  However, Mathur discloses:
Mathur [0144] In an example, in data storing operations, compressed columnar values of an indexed table column may be stored or persisted in the database table (202) in a specific order according to an ordered dictionary for one of table columns designated for columnar compression.  Likewise, in data retrieval operations, decompressed columnar values generated from compressed columnar values retrieved from an indexed table column may be sorted and returned in a specific order according to the ordered dictionary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zhang, Chen, Slager and Rust and Zahn to obtain above limitation based on the teachings of Mathur for the purpose of storing or persisting in the database table (202) in a specific order according to an ordered dictionary for one of the table columns.    

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zhang, Chen, Slager and Rust and further in view of MacNicol 
Regarding claim 14, the combination of Faerber, Zhang, Chen, Slager and Rust discloses the elements of the claimed invention as noted but does not disclose wherein the first compression technique comprises a run-length encoding technique.  However, MacNicol discloses:
	MacNicol 0074] The compression algorithm, and the level of compression used by the algorithm, that is used to compress each portion of the MF data may be specified by a user, or may be determined automatically by a database server based on various factors. Possible compression algorithms include, but are not limited to, dictionary-based compression, run-length encoding (RLE), Ozip compression, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faerber, Zhang, Chen, Slager and Rust to obtain above limitation based on the teachings of MacNicol for the purpose of using a popular compression algorithm such as run-length encoding.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Faerber, Zhang, Chen, Slager and Rust.
Regarding claim 15, the combination of Faerber, Zhang, Chen, Slager and Rust discloses wherein the first plurality of proper data subsets is less than all the proper data subsets in the data set.
Faerber, Fig 1A, Fig 1B. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161